Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 04/25/2022 for response of the office action mailed on 01/25/2022.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
			
			    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 (renumbered 1-20, respectively) along with arguments presented in remarks filed on  04/25/2022 have been fully  considered and are persuasive. The objections/rejections of these claims have accordingly been withdrawn.

Allowable Subject Matter
Claims   1-20 (renumbered 1-20, respectively)  are allowed in light of applicant’s arguments filed on 04/25/2022  and in light of prior art(s) of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with Attorney Dana B. LeMoine (Reg. # 40,062) on  06/03/2022; On  06/03/2022, Examiner contacted Attorney Dana B. LeMoine (Reg. # 40,062) to address minor antecedent issue. The examiner received the claim amended addressing the minor antecedent issue on  06/08/2022.  See interview summary.
 
      The application has been amended as follows: See  attached claim amendments


Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method comprising: accessing a first cell site that is able to service a data transmission having a first data rate wherein the first cell site is connected to a first backhaul network having a first backhaul data rate; determining if the first data rate exceeds the first backhaul data rate; determining an excess data rate comprising an amount that the first data rate exceeds the first backhaul data rate; coordinating with a first neighboring cell site having a second backhaul network to determine a first amount of additional capacity the second backhaul network can handle based on availability of the second backhaul network and beamforming conditions between the first cell site and the first neighboring cell site; initiating backhaul sharing using beamforming between the first cell site and the first neighboring cell site to transmit data according to the first amount of additional capacity from the first cell site to the first neighboring cell site;”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied: “determining that the second backhaul network no longer has the first amount of additional capacity: coordinating with a second neighboring cell site having a third backhaul network to determine a second amount of additional capacity the third backhaul network can handle based on availability of the third backhaul network and beamforming conditions between the first cell site and the second neighboring cell site; and initiating backhaul sharing using beamforming between the first cell site and the second neighboring cell site to transmit data according to the second amount of additional capacity from the first cell site to the second neighboring cell site.”, in combination with all other limitations of the claim. Claims 2-7 are also allowable for depending on independent claim 1.

Independent claim 8 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A system comprising: a first cell site having a first antenna array capable of transmitting beam forming transmissions; a first backhaul network associated with the first cell site capable of transmitting backhaul data at a first backhaul data rate; a second cell site having a second antenna array capable of transmitting beam forming transmissions; a second backhaul network associated with the second cell site capable of transmitting backhaul data at a second backhaul data rate; a third cell site having a third antenna array capable of transmitting beam forming transmissions; a third backhaul network associated with the third cell site capable of transmitting backhaul data at a third backhaul data rate; a user equipment that transmits a data transmission to the first cell site at a first data rate; a processor; a non-transitory, non-volatile computer memory for storing computer instruction coupled to the processor, wherein the processor, responsive to executing the computer instructions, performs operations comprising: accessing the first cell site; determining if the first data rate exceeds the first backhaul data rate; determining an excess data rate comprising an amount that the first data rate exceeds the first backhaul data rate; coordinating with the second cell site to determine a first amount of additional capacity the second backhaul network can handle based on availability of the second backhaul network and beamforming conditions between the first cell site and the second cell site; initiating backhaul sharing using beamforming between the first cell site and the second cell site to transmit data according to the first amount of additional capacity from the first cell site to the second cell site”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied: “determining that the second backhaul network no longer has the first amount of additional capacity; coordinating with the third cell site to determine a second amount of additional capacity the third backhaul network can handle based on availability of the third backhaul network and beamforming conditions between the first cell site and the third cell site; and initiating backhaul sharing using beamforming between the first cell site and the third cell site to transmit data according to the second amount of additional capacity from the first cell site to the third cell site.”, in combination with all other limitations of the claim. Claims 9-14 are also allowable for depending on independent claim 8.

Independent claim 15 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A non-transitory, tangible computer-readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method for improving data throughput via backhaul sharing comprising: accessing a first cell site that is able to service a data transmission having a first data rate wherein the first cell site is connected to a first backhaul network having a first backhaul data rate; determining if the first data rate exceeds the first backhaul data rate; determining an excess data rate comprising an amount that the first data rate exceeds the first backhaul data rate; coordinating with a first neighboring cell site having a second backhaul network to determine a first amount of additional capacity the second backhaul network can handle based on availability of the second backhaul network and beamforming conditions between the first cell site and the first neighboring cell site; initiating backhaul sharing using beamforming between the first cell site and the first neighboring cell site to transmit data according to the first amount of additional capacity from the first cell site to the first neighboring cell site.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied: “determining that the second backhaul network no longer has the first amount of additional capacity; coordinating with a second neighboring cell site having a third backhaul network to determine a second amount of additional capacity the third backhaul network can handle based on availability of the third backhaul network and beamforming conditions between the first cell site and the second neighboring cell site; and initiating backhaul sharing using beamforming between the first cell site and the second neighboring cell site to transmit data according to the second amount of additional capacity from the first cell site to the second neighboring cell site.”, in combination with all other limitations of the claim. Claims 16-20 are also allowable for depending on independent claim 15.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 8 and 15 with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467